                            Case 3:18-cr-00513-EMC Document 33 Filed 03/28/19 Page 1 of 4


                   1    LATHAM & WATKINS LLP
                            Niall E. Lynch (CA 157959)
                   2        Ashley M. Bauer (CA 231626)
                        505 Montgomery Street, Suite 2000
                   3    San Francisco, California 94111-6538
                        Telephone: +1.415.391.0600
                   4    Facsimile: +1.415.395.8095
                        niall.lynch@lw.com
                   5    ashley.bauer@lw.com
                   6       Sean M. Berkowitz (pro hac vice)
                        330 North Wabash Avenue, Suite 2800
                   7    Chicago, IL 60611
                        Telephone: +1.312.876.7700
                   8    Facsimile: +1.312.993.9767
                        sean.berkowitz@lw.com
                   9
                        Attorneys for Defendant StarKist Co.
               10
                        [Additional Counsel on Signature Page]
               11
                                                        UNITED STATES DISTRICT COURT
               12
                                                   NORTHERN DISTRICT OF CALIFORNIA
               13
                                                           SAN FRANCISCO DIVISION
               14

               15      UNITED STATES OF AMERICA                          CASE NO. CR-18-0513 EMC

               16                          Plaintiff,                    JOINT STIPULATION AND XXXXXXXXXXX
                                                                                               [PROPOSED]
                                                                         ORDER TO RESET SENTENCING DATE
               17               v.                                       AND RELATED DEADLINES

               18      STARKIST CO.

               19                          Defendant.

               20
               21

               22               It is hereby STIPULATED by and between the parties, through their respective attorneys
               23      of record, in light of the fact that the May 22, 2019 sentencing hearing has been vacated by the
               24      Court, that the deadlines set forth in the Court’s November 14, 2018 Minute Order [Dkt. No. 23]
               25      be re-scheduled as follows:
               26                      April 10, 2019         Final PSR due
               27                      May 15, 2019           Sentencing Memorandum due
               28      //

                                                                                      STIPULATION AND PROPOSED ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                CASE NO. CR-18-0513 EMC
                        Case 3:18-cr-00513-EMC Document 33 Filed 03/28/19 Page 2 of 4


                   1                May 29, 2019    Response to Sentencing Memorandum due

                   2                June 12, 2019   Sentencing hearing

                   3

                   4   IT IS SO STIPULATED.

                   5

                   6   Dated: March 28, 2019                      Respectfully submitted,

                   7                                              By:  /s/ Niall E. Lynch
                                                                       Niall E. Lynch
                   8                                              LATHAM & WATKINS LLP
                                                                    Niall E. Lynch
                   9                                                Sean M. Berkowitz
                                                                    Ashley M. Bauer
               10
                                                                  Attorneys for Defendant StarKist Co.
               11

               12      Dated: March 28, 2019                      By:   /s/ Mikal J. Condon
                                                                        Mikal J. Condon
               13                                                 MIKAL J. CONDON
                                                                    Trial Attorney
               14                                                   U.S. Department of Justice
                                                                    Antitrust Division
               15
                                                                  Attorney for the United States
               16

               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28

                                                                           STIPULATION AND PROPOSED ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                1                      CASE NO. CR-18-0513 EMC
                         Case 3:18-cr-00513-EMC Document 33 Filed 03/28/19 Page 3 of 4


                   1                                         XXXXXXXXXX ORDER
                                                             [PROPOSED]

                   2          The Parties stipulated that, in light of the fact that the May 22, 2019 sentencing hearing

                   3   has been vacated by the Court, the deadlines set forth in the Court’s November 14, 2018 Minute

                   4   Order [Dkt. No. 23], including the May 22, 2019 sentencing hearing, should be re-scheduled.

                   5          The following newly re-scheduled deadlines will apply:

                   6          April 10, 2019            Final PSR due

                   7          May 15, 2019              Sentencing Memorandum due

                   8          May 29, 2019              Response to Sentencing Memorandum due

                   9          June 12, 2019             Sentencing hearing

               10

               11      IT IS SO ORDERED.

               12

               13      Dated: March 29         , 2019
                                                                             HONORABLE EDWARD M. CHEN
               14                                                            United States District Judge

               15

               16

               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                      STIPULATION AND PROPOSED ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           2                      CASE NO. CR-18-0513 EMC
                         Case 3:18-cr-00513-EMC Document 33 Filed 03/28/19 Page 4 of 4


                   1                                            ATTESTATION

                   2          I am the ECF user whose identification and password are being used to file the foregoing

                   3   Joint Stipulation and [Proposed] Order to Reset Sentencing Date and Related Deadlines.

                   4   Pursuant to Civil Local Rule 5-1(i)(3) and electronic filing procedures of the Northern District of

                   5   California, I, Niall E. Lynch, attest that the concurrence in the filing of this document has been

                   6   obtained.

                   7   Dated: March 28, 2019                                         /s/ Niall E. Lynch
                                                                                         Niall E. Lynch
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                       STIPULATION AND PROPOSED ORDER
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           3                       CASE NO. CR-18-0513 EMC
